DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 
Response to Amendment
	Amendments filed on 02/16/2022 change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 9, 12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2019/0394785) in views of Park (US 2018/0368133) and  Zhang (US 2020/0374807).
He discloses the following features.
	Regarding claim 1, a method performed by a wireless device (see UE 115-b in Fig. 3), for transmitting data on logical channels, wherein the method comprises:

	selecting LCHs for an UL grant that satisfy the LCP mapping restriction (see steps 330 and 335 in Fig. 3); 
allocating resource to the selected LCHs according to priorities of the selected LCHs (see steps 325-335 in Fig. 3 and paragraph [0034], wherein the LCH is selected based on the logical channel prioritization (LCP) that indicates the allowable MCS tables for each logical channel); and
	transmitting data using the allocated resources (see step 340 in Fig. 3, wherein the UE transmits data using the selected logical channel).
Regarding claim 2, sending, by a PHY entity of the wireless device, the LCP mapping restriction to a MAC entity of the wireless device (see “The UE 115-b may pass this information from the PHY layer, together with other transmission parameters of the grant, to the MAC layer of the UE 115-b” recited in paragraph [0100]); and by means of the MAC entity, performing LCP based on the received LCP mapping restriction (see “The MAC layer may use the information to select a corresponding logical channel from the set of logical channels” recited in paragraph [0100]).
	Regarding claim 5, a method performed by a radio network node (see base station 105-b in Fig. 3) for facilitating a wireless device (see UE 115-b in Fig. 3), for transmitting data on prioritized logical channels, wherein the method comprises: sending a LCP mapping restriction to the wireless device for facilitating the wireless device selecting LCHs for an UL grant (see step 310 in Fig. 3, the base station transmits 
Regarding claim 8, a wireless device (see UE 115-b in Fig. 3) for transmitting data on prioritized logical channels, the wireless device comprising processing circuitry configured to:
	receive a LCP mapping restriction from a radio network node (see step 315 in Fig. 3, wherein the UE receives the LCP configuration, which is also referred to as “LCP restriction” as shown in paragraph [0034]);
	select LCHs for an UL grant that satisfy the LCP mapping restriction (see steps 330 and 335 in Fig. 3); 
	allocate resource to the selected LCHs according to priorities of the selected LCHs (see steps 325-335 in Fig. 3 and paragraph [0034], wherein the LCH is selected based on the logical channel prioritization (LCP) that indicates the allowable MCS tables for each logical channel); and
	transmit data using the allocated resources (see step 340 in Fig. 3, wherein the UE transmits data using the selected logical channel).
Regarding claim 9, send, by a PHY entity of the wireless device, the LCP mapping restriction to a MAC entity of the wireless device (see “The UE 115-b may pass this information from the PHY layer, together with other transmission parameters of the grant, to the MAC layer of the UE 115-b” recited in paragraph [0100]); and perform, by means of the MAC entity, LCP based on the received LCP mapping 
Regarding claim 12, a radio network node (see base station 105-b in Fig. 3) for facilitating a wireless device (see UE 115-b in Fig. 3) in transmitting data on prioritized logical channels, wherein the method comprising processing circuitry configured to: send a LCP mapping restriction to the wireless device for facilitating the wireless device selecting LCHs for an UL grant (see step 310 in Fig. 3, the base station transmits the LCP configuration to the UE for the UL grant transmitted to be transmitted in step 320, wherein the LCP configuration is also referred to as “LCP restriction” as shown in paragraph [0034]).
Regarding claim 16, a non-transitory computer-readable storage medium, having stored thereon a computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1, as performed by the wireless device (see UE 115-b in Fig. 3).
Regarding claim 20, a non-transitory computer-readable storage medium, having stored thereon a computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 5, as performed by the radio network node (see base station 105-b in Fig. 3).

	Park discloses the following features.
Regarding claims 1, 5, 8 and 12, wherein the LCP mapping restriction comprises a power control requirement (see Fig. 3B and paragraphs [0124]-[0127], wherein the UE receives a LCH list with corresponding power boost information in step S360, receives UL grant in step S361 and selects LCH to perform LCP based on the power boost requirement in the UL grant and the received LCH list).
	Zhang discloses the following features.
	Regarding claims 1, 5, 8 and 12, wherein the power control requirement specifies a set of allowed PUSCH closed loop indices (see “PUSCH-closed-loop index” recited in paragraph [0132] and see “For example, the power control adjustment status indication information is num-pusch-pcadjustment-states. The parameter num-pusch-pcadjustment-states may be used to indicate a value range of PUSCH-closed-loop-index” Recited in paragraph [0133]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of He using features, as taught by Park and Zhang, in order to allow the terminal to determine an uplink transmit power level and to determine the service or LCH having the data to be transmitted through the UL grant (see paragraph [0102] of Park) and in order to allow the UE can differentiate, in a closed-loop power control process in an accumulation mode, between accumulative .

Claims 3, 6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, Park and Zhang as applied to claims 1, 5, 8 and 12 above, and further in view of Dai (US 2012/0076103).
	He, Park and Zhang discloses the features as shown above.
	He also discloses the following features.
	Regarding claims 3, 6, 10 and 13, wherein the LCP mapping restriction comprises a transmission reliability requirement (see “allowable MCS tables for low spectral efficiencies that may enable transmissions to achieve a high reliability, for example, a certain block error rate (BLER)” recited in paragraph [0034]).
	He does not disclose the following features: regarding claims 3, 6, 10 and 13, wherein the transmission reliability requirement specifies a maximum block error rate (He discloses the use of block error rate, but does not specifically recite the “maximum” block error rate).
	Dai discloses the following features.
	Regarding claim 3, 6, 10 and 13, wherein the transmission reliability requirement specifies a maximum block error rate (see “a principle which selecting the corresponding radio resources for the logical channel is based on is: allocating said radio resources to the logical channel according to the packet error rate/block error rate/bit error rate of the radio resources or a packet error rate/block error rate/bit error rate range corresponding to a packet error rate/block error rate/bit error rate level, and a 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of He, Park and Zhang using features, as taught by Dai, in order to improve the cooperation degree of the UE for the radio resources scheduling strategy of the eNB and increase system throughput and capacity to the most extent under the condition that the basic QoS is satisfied (see paragraph [0099] of Dai).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, Park and Zhang as applied to claims 1 and 5 above, and further in view of Zhang ‘588 (US 2019/0281588)
	He, Park and Zhang disclose the features as shown above.
	He does not disclose the following features: regarding claims 21 and 22, wherein the power control requirement further specifies a set of allowed P0-PUSCH-AlphaSet for transmission.
	Zhang ‘588 disclose the following features
	Regarding claims 21 and 22, wherein the power control requirement further specifies a set of allowed P0-PUSCH-AlphaSet for transmission (see paragraph [0164], which recites “the RRC message may also include a PUSCH power control configuration (PUSCH-PowerControl) IE, which is used to configure UE specific power control parameter for PUSCH.  An example PUSCH-PowerControl IE is shown by table 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of He, Park and Zhang using features, as taught by Zhang ‘588, in order to configure UE specific power control parameter for PUSCH.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473